Citation Nr: 0503177	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Winston-Salem, North Carolina  Department of Veterans 
Affairs (VA) Regional Office (RO).

Pursuant to a December 2003 Board remand, the veteran was 
scheduled for a videoconference hearing that was held in 
November 2004 before the undersigned.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the record, the Board determines that a 
remand is required so that additional evidentiary development 
may be undertaken in order to fulfill the statutory duty to 
assist the veteran with his claim. 

The veteran's service personnel DD Form 214 shows that he 
served in the infantry during the Vietnam Conflict.  For his 
service, the veteran was awarded the Combat Infantry Badge, 
among other decorations.  

During the November 2004 hearing, the veteran testified that 
he was exposed to blood and contagion while carrying wounded 
bodies in Vietnam.  He stated that he received inoculations 
from an air gun that was reused on multiple servicemen and 
that he received dental care in less than sanitary 
conditions.  As such, the veteran contends that he contracted 
hepatitis C as a result of this duty.

The veteran also testified that he has received treatment for 
hepatitis C from the Durham, North Carolina VA Medical Center 
(VAMC) since 2000.  While some of these records have been 
associated with the veteran's claims file, it appears as 
though these records are incomplete.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent medical records 
from the Durham VAMC from 2002 to the present time, following 
the procedures prescribed in 38 C.F.R. § 3.159(c) (2004).

Furthermore, the medical evidence notes that the veteran has 
not undergone a VA examination for the purpose of obtaining 
an etiology opinion.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Durham VAMC from 2000 to the present.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
hepatitis C.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner.  

The examiner should elicit detailed 
information from the veteran concerning 
all possible risk factors for the 
veteran's development of hepatitis C.  

Based upon the examination results and the 
review of the claims file, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that any currently-diagnosed hepatitis C 
originated during the veteran's military 
service or is otherwise etiologically 
related to any incident of the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided. 

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for hepatitis C.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the case 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

